ZEHMER, Chief Judge
(concurring and dissenting).
I concur in parts C and D of the majority opinion reversing the reduction of the president’s salary and reversing the allocation of employee’s salaries.
I dissent, however, from the affirmance in parts A and B of that opinion. I would reverse the imputed CIAC discussed in part A because the Commission’s decision placed an impossible burden on Sunshine Utilities to prove a negative, i.e., that the expenditures for construction of the facilities, although shown to be from Sunshine’s owner’s assets, did not derive from indirect contributions by others that might be characterized as CIAC. I would likewise reverse on the disallowance of markup and profit for the period 1988 through 1990 paid to WUI, as discussed in part B of the opinion. There is no question that WUI constructed portions of Sunshine’s plant facilities, yet the Commission’s order disallows overhead and profit markup on these items. There is no basis for finding that the disallowed markups were unreasonable for this type of construction business. I see no rational basis for witness Forbes’s testimony, on which the Commission relied in reaching its conclusion.